Order entered March 13, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01563-CV
                                       No. 05-12-01566-CV
                                       No. 05-12-01567-CV

            CONTINENTAL HERITAGE INSURANCE COMPANY, Appellant

                                               V.

                                    STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
             Trial Court Cause Nos. F11-42292-I, F11-42291-I, and F11-72467-I

                                            ORDER
       The Court has before it appellant’s March 10, 2013 second motion for extension of time

to file brief, which is unopposed. The Court GRANTS the motion and ORDERS appellant to

file its brief by March 25, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE